DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites types of pain including “general pain.” It is not clear what the definition of “general pain” is in this context, as opposed to acute, chronic and persistent. 
Claim 25 recites a “slow SC injection.” The term “slow” in this claim is a relative term which renders the claim indefinite. The term “slow” is not particularly defined by the claim, the 
In view of the foregoing, it is determined that one of ordinary skill would not be apprised of the metes and bounds of the claims rendering them vague and indefinite. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-6, 8, 10, 17, 19, 22, 23, 25-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) in view of Jacobs et al (J. Arthroplasty, 2016) and Gandhi et al (The Knee, 2013). 
Ghosh teaches the administration of pentosan polysulfate (PPS) for the treatment of bone marrow edema (BME) to diminish the size and treat the accompanying pain. The reference teaches that the mechanism of action is the attenuation of TNF, suggested to be the primary mediator of vascular and cellular changes giving rise to pain resulting from this and related medical conditions. See paragraph [0010]. The treatment is suggested as an alternative to NSAIDS, which can have negative effects on cartilage and bone. See paragraph [0008]. 
The reference further suggests the use of a variety of salts of PPS, including Ca, Na, and Mg. See paragraphs [0029]-[0033]. The reference suggests dosages, treatment protocols, and methods of administration, including subcutaneous, at paragraphs [0043]-[0051]. The reference exemplifies treatment of patents in the examples, including 100 mg doses and various protocols, including twice weekly. See examples. 
The reference is silent regarding administration of PPS for the treatment of post-operative pain resulting from a joint arthroplasty. 
It is known that those suffering from osteoarthritis (OA) also having BME have significantly more pain and are more likely to require a arthroplasty, such as a partial or total knee replacement. See Jacobs at p 491, 1st paragraph. 
Gandhi teaches the inflammatory cytokines, such as TNF, are found in higher concentration in TKA patients with persistent pain. See section 5. 
, both of which are associated with pre- and post-operative pain in arthroplasty. 
In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount and timing of the dosage of the PPS based on the teaching of Ghosh. The dosage would be a result-effective variable with respect to the treatment of pain associated with accompanying BME and/or upregulated TNF. It would be further within the scope of the practitioner to administer the product in any suitable manner, including an SC injection. It would be further obvious to expect a reduction in the presence of BME because PPS is expressly disclosed as having this therapeutic activity.  

Claims 1, 4-6, 8, 10, 11, 17, 19, 22, 23, 25-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) in view of Jacobs et al (J. Arthroplasty, 2016) and Gandhi et al (The Knee, 2013) and further in view of Bonnin (Osteoarthritis of the Knee, 2008) and Pollice et al (J. Bone Joint Surg., 2001).  
Ghosh, Jacobs and Gandhi teach as set forth above. The references are silent regarding the types of persistent pain recited in claim 11. 
Bonnin teaches that aseptic loosening is the main cause of implant failure. This situation presents with pain after a pain-free interval. See p 206. Pollice teaches that TNF plays a central role in the pathogenesis of this complication. The reference further suggests the 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS for the treatment of aseptic persistent pain associated with joint arthroplasty with a reasonable expectation of success. The artisan would be motivated to carry out this treatment because it is known that TNF plays a central role in the pathogenesis of aseptic loosening, a painful complication of arthroplasty, and it is known that PPS has utility in the reduction of TNF.    

Claims 1, 4-6, 8, 10, 14, 15, 17, 19, 22, 23, 25-28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) in view of Jacobs et al (J. Arthroplasty, 2016) and Gandhi et al (The Knee, 2013) and further in view of Elmesiry et al (J. Arthritis, 2016) and Briggs et al (J. Bone Joint Surg., 2006).
Ghosh, Jacobs and Gandhi teach as set forth above. The references are silent regarding the treatment of an additional arthritic condition or assessment using the Lysholm Knee Score. 
Elmesiry teaches that PPS has utility for the treatment of osteoarthritis. See Introduction at p 1. The Lysholm Knee score is a well-known measure of outcomes in knee surgery. See Briggs.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS for the treatment of an additional arthritic condition in a patient having undergone knee arthroplasty, such as the arthritis in the other knee, with a reasonable expectation of success. The artisan would be motivated to undertake this treatment because it is known in the art that PPS is a suitable therapeutic agent for the treatment of .  
Claims 1, 4-6, 8, 10, 17, 19, 22, 23, 25-28, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) in view of Jacobs et al (J. Arthroplasty, 2016) and Gandhi et al (The Knee, 2013) and further in view of Hjermstad et al (J. Pain Symp. Mgmt., 2011).  
Ghosh, Jacobs and Gandhi teach as set forth above. The references are silent regarding the assessment of pain using the numerical rating scale. 
Hjermstad discloses rating scales for the assessment of pain intensity, including the numerical rating scale. See abstract. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS, including in salt form, for the treatment of post-operative joint pain associated with full or partial joint arthroplasty with a reasonable expectation of success as set forth above. It would be further obvious to assess a patient’s pain on any routine manner, such as the numerical rating scale, and reasonably expect a reduction of pain in view of the foregoing.









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623